     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 1 of 15


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   JOSE RODOLFO RIVAS,                               No. 2:16-CV-2904 KJM AC
11                       Petitioner,
12           v.                                        FINDINGS AND RECOMMENDATIONS
13   SCOTT KERNAN, Warden,
14                       Respondent.
15

16           Petitioner is a California state prisoner proceeding through counsel on an application for a

17   writ of habeas corpus pursuant to 28 U.S.C. § 2254. The action proceeds on a petition which

18   challenges petitioner’s 2012 conviction for aggravated mayhem, second degree robbery, assault

19   with a deadly weapon, and participation in a criminal street gang. ECF No. 1. Respondent has

20   answered, ECF No. 10, and petitioner has filed a traverse, ECF No. 18.

21                                               BACKGROUND

22      I.        Proceedings in the Trial Court

23           A. Preliminary Proceedings

24           Petitioner and several others were charged in Yolo County Superior Court with multiple

25   counts arising from a 2009 attack on members of a rival gang. In 2011, petitioner and three co-

26   defendants went to trial on the charges. The jury convicted one defendant of various charges and

27   acquitted two other defendants. However, the jury was unable to reach a verdict as to petitioner

28   Rivas, and the court declared a mistrial.
                                                      1
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 2 of 15


 1          Petitioner was retried in 2012, together with co-defendant Valadez.
 2          B. The Evidence Presented at Trial
 3              1. Prosecution Case
 4          The jury heard evidence of the following facts.1 Early in the morning on September 20,
 5   2009, Osvaldo Hernandez drove his friend Victor Arechiga to a gas station with a convenience
 6   store to purchase beer. He parked near the front of the store, and Arechiga went in to make the
 7   purchase. Arechiga left the store with two 30 packs of beer and may have said something to a
 8   couple of girls as he passed by them.
 9          As Arechiga put the beer in the backseat of Hernandez’s car, a group of Norteño gang
10   members rushed the car. One of the men yelled, “Are you a scrap?,” using a disrespectful term
11   for Sureños, and someone took the beer from the backseat. Meanwhile, the men began punching
12   and kicking Hernandez as he sat in the driver’s seat. Hernandez was not able to get out of the car
13   because one of the men pushed against the driver’s door. As Hernandez was being blocked from
14   getting out of the car through the driver’s door, someone entered the vehicle through the
15   passenger side door and slashed Hernandez’s cheek with a sharp object. It looked like his face
16   was “split in half.” After the slashing, the group of men fled.
17          Jennifer Hernandez, who is not related to Osvaldo Hernandez, was at the gas station when
18   the attack took place. She saw a group of young men who were rambunctious and cocky, and she
19   saw four or five men attacking the car that Hernandez was in. She identified petitioner as one of
20   the men in the group.
21          Woodland Police Department detectives retrieved a surveillance video showing the attack
22   at the gas station. In the video, which is grainy and pixelated, Arechiga is seen putting the beer in
23   the backseat of the car, while Hernandez waits in the driver's seat. At least four men approach the
24   car, chase off Arechiga, grab the beer from the backseat, punch and kick Hernandez, and flee.
25   One man is seen pushing the driver’s door shut, with his hand on the driver’s side window, to
26   1
       The following summary is adapted from the opinion of the California Court of Appeal, Lodged
27   Doc. 24, pp. 3-4; People v. Rivas, 238 Cal. App. 4th 967, 970-971 (2015). The undersigned has
     independently reviewed the trial transcripts, Lodged Docs. 8-15, and finds this summary to be
28   accurate.
                                                      2
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 3 of 15


 1   keep Hernandez in the car. Another man is seen entering the front seat through the passenger’s
 2   side and making a motion toward Hernandez with his right hand.
 3            Based on a tip from an anonymous caller, the detectives contacted Rivas’s probation
 4   officer, Mike Ha, and had him watch the video to see if he could identify anyone. After watching
 5   the video several times, Probation Officer Ha was able to identify Rivas and another man in the
 6   video.
 7            Osvaldo Hernandez identified Rivas at trial as the one who slashed his face.
 8            Two days after the attack on Hernandez, a community service officer with the Woodland
 9   Police Department identified six latent fingerprints on Hernandez’s car, including a print from the
10   outside of the driver’s side window. Forensics analysts matched the palm print to that of
11   petitioner’s co-defendant Valadez.
12            Both Rivas and Valadez are Norteño criminal street gang members. The prosecution gang
13   expert opined that the attack was for the benefit of the gang, and that the type of slashing inflicted
14   on Hernandez was a gang signature or “advertisement.”
15               2. Defense Case
16            Petitioner’s mother, Evangalina Rivas, testified that on the night of the incident petitioner
17   celebrated his 21st birthday at home with the family. He went to bed at 10 p.m. and was still there
18   in the morning. Ms. Rivas did not hear anyone leave the house in the night.
19            Mark Harrison testified as an expert in police practices. He testified that distinctive facial
20   slashings like that inflicted on Hernandez are called “bitch slashes” and occur in prison settings.
21   Such an assault would be unusual on the streets. The victim of a “bitch slash” is held in position
22   to be cut. In dynamic situations where two people are moving, the cuts are opportunistic wounds.
23            Geoffrey Loftus, Ph.D., testified as an expert in memory and perception. He testified
24   about the fallibility of eyewitness identification generally, and video identification in particular.
25            C. Outcome
26            The jury found both petitioner and Valadez guilty of aggravated mayhem (Cal. Pen. Code,
27   § 205), assault by means of force likely to produce great bodily injury (Cal. Pen. Code, §
28   245(a)(1)), and active participation in a criminal street gang (Cal. Pen. Code, § 186.22(a)). The
                                                        3
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 4 of 15


 1   jury found true allegations that petitioner personally used a deadly weapon (Cal. Pen. Code, §
 2   12022(b)(1)) and personally inflicted great bodily injury (Cal. Pen. Code, § 12022.7(a)), and that
 3   both defendants committed crimes on behalf of a criminal street gang (Cal. Pen. Code, §
 4   186.22(b)(1)). The jury also convicted petitioner of robbery (Cal. Pen. Code, § 211); it did not
 5   reach a verdict as to Valadez on that count. 3 CT 835-838.2
 6             Petitioner was sentenced to an aggregate determinate term of 17 years and a consecutive
 7   indeterminate term of 15 years to life. 4 CT 1029-1032.
 8       II.       Post-Conviction Proceedings
 9             Petitioner timely appealed, and the California Court of Appeal affirmed the judgment of
10   conviction on July 20, 2015. Lodged Doc. 24. The California Supreme Court denied review on
11   November 10, 2015. Lodged Doc. 26.
12             Petitioner did not seek collateral relief in the state courts.
13                  STANDARDS GOVERNING HABEAS RELIEF UNDER THE AEDPA
14             28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of
15   1996 (“AEDPA”), provides in relevant part as follows:
16                     (d) An application for a writ of habeas corpus on behalf of a person
                       in custody pursuant to the judgment of a state court shall not be
17                     granted with respect to any claim that was adjudicated on the merits
                       in State court proceedings unless the adjudication of the claim –
18
                       (1) resulted in a decision that was contrary to, or involved an
19                     unreasonable application of, clearly established Federal law, as
                       determined by the Supreme Court of the United States; or
20                     (2) resulted in a decision that was based on an unreasonable
                       determination of the facts in light of the evidence presented in the
21                     State court proceeding.
22             The statute applies whenever the state court has denied a federal claim on its merits,
23   whether or not the state court explained its reasons. Harrington v. Richter, 562 U.S. 86, 99
24   (2011). State court rejection of a federal claim will be presumed to have been on the merits
25   absent any indication or state-law procedural principles to the contrary. Id. (citing Harris v. Reed,
26
     2
27     “CT” refers to the Clerk’s Transcript on Appeal, Volumes 1 through 4 (Lodged Docs. 1-4).
     The state court record also includes a Supplemental CT (Lodged Doc. 5), and Augmented CT in
28   two volumes (Lodged Docs. 6 and 7).
                                                    4
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 5 of 15


 1   489 U.S. 255, 265 (1989) (presumption of a merits determination when it is unclear whether a
 2   decision appearing to rest on federal grounds was decided on another basis)). “The presumption
 3   may be overcome when there is reason to think some other explanation for the state court's
 4   decision is more likely.” Id. at 99-100.
 5             The phrase “clearly established Federal law” in § 2254(d)(1) refers to the “governing legal
 6   principle or principles” previously articulated by the Supreme Court. Lockyer v. Andrade, 538
 7   U.S. 63, 71-72 (2003). Only Supreme Court precedent may constitute “clearly established
 8   Federal law,” but courts may look to circuit law “to ascertain whether…the particular point in
 9   issue is clearly established by Supreme Court precedent.” Marshall v. Rodgers, 569 U.S. 58, 64
10   (2013).
11             A state court decision is “contrary to” clearly established federal law if the decision
12   “contradicts the governing law set forth in [the Supreme Court’s] cases.” Williams v. Taylor, 529
13   U.S. 362, 405 (2000). A state court decision “unreasonably applies” federal law “if the state
14   court identifies the correct rule from [the Supreme Court’s] cases but unreasonably applies it to
15   the facts of the particular state prisoner’s case.” Id. at 407-08. It is not enough that the state court
16   was incorrect in the view of the federal habeas court; the state court decision must be objectively
17   unreasonable. Wiggins v. Smith, 539 U.S. 510, 520-21 (2003).
18             Review under § 2254(d) is limited to the record that was before the state court. Cullen v.
19   Pinholster, 563 U.S. 170, 180-181 (2011). The question at this stage is whether the state court
20   reasonably applied clearly established federal law to the facts before it. Id. at 181-182. In other
21   words, the focus of the § 2254(d) inquiry is “on what a state court knew and did.” Id. at 182.
22   Where the state court’s adjudication is set forth in a reasoned opinion, §2254(d)(1) review is
23   confined to “the state court’s actual reasoning” and “actual analysis.” Frantz v. Hazey, 533 F.3d
24   724, 738 (9th Cir. 2008) (en banc). A different rule applies where the state court rejects claims
25   summarily, without a reasoned opinion. In Richter, supra, the Supreme Court held that when a
26   state court denies a claim on the merits but without a reasoned opinion, the federal habeas court
27   must determine what arguments or theories may have supported the state court’s decision, and
28   subject those arguments or theories to § 2254(d) scrutiny. Richter, 563 U.S. at 102.
                                                         5
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 6 of 15


 1                                               DISCUSSION
 2       I.      Claims One Through Three: Ineffective Assistance of Counsel
 3               A. Petitioner’s Allegations and Pertinent State Court Record
 4            Petitioner contends that his trial lawyer performed deficiently in three ways. First,
 5   counsel failed to preclude testimony regarding petitioner’s prior conviction for spousal abuse.
 6   Probation Officer Ha testified that he supervised a domestic violence and anger management
 7   caseload, and was supervising petitioner at the time of the assault. On cross-examination, defense
 8   counsel asked how petitioner had been doing on supervision. Ha answered that petitioner had
 9   been doing well, and was participating in a batterer’s intervention program and testing clean for
10   drugs and alcohol. See 6 RT 1504-1505, 1527-1528.3
11            Second, counsel failed to preclude testimony regarding hearsay statements made by an
12   anonymous caller. An anonymous tip had first brought petitioner to the attention of the
13   Woodland police detectives who were investigating the attack on Hernandez. Because of the tip
14   they contacted petitioner’s probation officer, who subsequently identified petitioner on
15   surveillance video. The fact that there had been a tip implicating petitioner, but no details about
16   the call, was revealed to the jury in the course of the detectives’ testimony regarding their reason
17   for contacting the probation officer to view the video. Detective Cordova mentioned the tip on
18   cross-examination by defense counsel. 5 RT 1406. Detective Flores mentioned it on direct
19   examination, and a defense objection was sustained. 6 RT 1699. When called in to view the
20   surveillance video, the probation officer was not told by detectives that petitioner had been named
21   in the tip nor was he told who to look for in the video.
22            Third, petitioner alleges that counsel prejudicially erred by eliciting testimony regarding
23   petitioner’s invocation of his Miranda rights and refusal to give a statement to officers. The
24   following exchange occurred during cross-examination of Detective Cordova:
25                   Q. One final question. Did you personally interview Jose Rivas?
26
     3
27     “RT” refers to the Reporter’s Transcript on Appeal, Volumes 1-8 (Lodged Docs. 8-15). The
     state court record also includes a Supplemental RT (Lodged Doc. 16), and 4 volumes of
28   Augmented RT (Lodged Docs. 17-20.)
                                                     6
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 7 of 15


 1                  A. Yes.
 2                  Q. Okay. Was there anybody else present when you interviewed
                    Jose Rivas?
 3
                    A. I don’t think so. It was very short.
 4
                    Q. Now, you were directing – again, supervising, I understand, but
 5                  was there a conversation about – between you and Officer Flores
                    concerning following up on the information that was derived from
 6                  the interview with Jose Rivas?
 7                  A. He invoked for an attorney, so I don’t think there was any
                    information that we got from him.
 8
                    Q. Isn’t it true that Mr. Rivas advised you and Officer Flores that
 9                  he had been home at the time?
10                  [Prosecutor]: Objection, your Honor.
11                  THE COURT: Sustained.
12                  [Counsel for defendant Rivas]: Your Honor, this isn’t for the truth.
                    I’m simply trying to find out what procedures were followed and
13                  why they were followed in the investigation.
14                  THE COURT: I’d sustain the objection as to that specific question.
15                  Q. Isn’t it true that Mr. Rivas provided you with information as to
                    his whereabouts at the time of the incident?
16
                    A. I don’t recall him doing anything other than invoking his
17                  Miranda. I remember it was very short.
18   5 RT 1412-1413.

19              B. The Clearly Established Federal Law

20          To establish a constitutional violation based on ineffective assistance of counsel, a

21   petitioner must show (1) that counsel’s representation fell below an objective standard of

22   reasonableness, and (2) that counsel’s deficient performance prejudiced the defense. Strickland

23   Washington, 466 U.S. 668, 692, 694 (1984). The proper measure of attorney performance is

24   objective reasonableness under prevailing professional norms. Id. at 688. Prejudice means that

25   the error actually had an adverse effect on the defense and that there is a reasonable probability

26   that, but for counsel’s errors, the result of the proceeding would have been different. Id. at 693-

27   694.

28   ////
                                                      7
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 8 of 15


 1              C. The State Court’s Ruling
 2          This claim was raised on direct appeal. Because the California Supreme Court denied
 3   discretionary review, the opinion of the California Court of Appeal constitutes the last reasoned
 4   decision on the merits and is the subject of habeas review in this court. See Ylst v. Nunnemaker,
 5   501 U.S. 797 (1991); Ortiz v. Yates, 704 F.3d 1026, 1034 (9th Cir. 2012).
 6          The state appellate court ruled in pertinent part as follows:
 7                  [Anonymous tip]
 8                  On appeal, defendant Rivas contends that eliciting the information
                    about the anonymous tip constituted ineffective assistance of
 9                  counsel because the testimony “plant[ed] in the jurors’ minds that
                    there was someone with special knowledge of the circumstances of
10                  the assault. . . who was potentially at risk by making a public
                    disclosure of the information, thus giving credence to the
11                  accusation.” The contention is without merit because counsel may
                    have had a rational tactical purpose for eliciting the testimony.
12
                    Defendant Rivas’s main defense was that he was not present during
13                  the assault. Part of this defense was to challenge Probation Officer
                    Ha’s identification of defendant Rivas in the surveillance video.
14                  Eliciting the testimony about the anonymous tip and the detectives’
                    focus on defendant Rivas when asking Probation Officer Ha to
15                  view the video could have been intended to raise a doubt in the
                    jurors’ minds about whether the detectives, before showing the
16                  video, may have communicated to Probation Officer Ha something
                    that led him to believe he was looking for defendant Rivas, or even
17                  just one of his probationers, thus calling into question the reliability
                    of the identification.
18
                    In any event, it is not reasonably probable that defendant Rivas
19                  would have obtained a more favorable result if Detective Cordova
                    has not testified concerning the anonymous tip. The comment was
20                  brief. And not only Probation Officer Ha but also Jennifer
                    Hernandez (a completely disinterested witness) and the victim,
21                  Osvaldo Hernandez, identified defendant Rivas.
22                  […]
23                  [Prior conviction]
24                  . . . Rivas asserts that counsel should have objected to testimony
                    about defendant Rivas’s prior conviction and should not have
25                  elicited testimony that he had been participating in a batterer’s
                    intervention program.        According to defendant Rivas, this
26                  constituted ineffective assistance of counsel. We disagree. Counsel
                    may have had a rational tactical purpose for eliciting the testimony.
27                  That defendant Rivas was on probation was relevant and admissible
                    because that led to identification by Probation Officer Ha from the
28                  surveillance video. Allowing the jury to learn that the prior
                                                       8
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 9 of 15


 1              conviction was for domestic violence (not gang violence) and
                defendant Rivas was performing well on probation in the programs
 2              relevant to that prior conviction could prevent the jury from
                speculating about the prior conviction. It also allowed counsel to
 3              cast defendant Rivas in the favorable light of turning his life
                around.
 4
                In any event, it is not reasonably probable that defendant Rivas
 5              would have obtained a more favorable result if counsel had
                objected to the evidence concerning the prior conviction and had
 6              not elicited information about how defendant was performing in the
                programs. The prosecutor did not argue that defendant Rivas’s
 7              prior conviction was evidence of any character-based propensity to
                commit the crimes in this case. And the evidence of defendant
 8              Rivas’s participation in the assault was strong.
 9              […]
10              [Invocation of Miranda Rights]

11              Citing Doyle v. Ohio (1976) 426 U.S. 610 [49 L.Ed.2d 91 [Doyle],
                which bars use of a defendant’s invocation of his right to remain
12              silent as evidence against him, defendant Rivas contends that his
                attorney’s failure to have his invocation of his right to remain silent
13              excluded from evidence constituted ineffective assistance of
                counsel. The contention is without merit because (1) Doyle
14              prohibits prosecutorial use of a defendant’s invocation of his right
                to remain silent, not a defendant’s use of the invocation, and (2)
15              there was no prejudice.
16              “The basis of the [Doyle] rule is that ‘it is fundamentally unfair, and
                a deprivation of due process, to promise an arrested person that his
17              silence will not be used agaisnt him, and then to breach that
                promise by using silence to impeach his trial testimony.’
18              [Citation.]” (People v. Clark (2011) 52 Cal.4th 856, 959.)
19              The prosecution did not use defendant’s silence as evidence against
                him. Under these circumstances, there is no violation of Doyle.
20              (People v. Hollinquest (2010) 190 Cal. App.4th 1534, 1555-1556.)
                There is no prohibition on the defense eliciting and using evidence
21              that the defendant invoked his right to remain silent.
22              Defendant Rivas does not state clearly how this testimony was
                prejudicial to him. He notes that Doyle error violates a defendant’s
23              right to remain silent because ot “turn[s] the invocation of the right
                into a suggestion of guilty.” However, as mentioned, there was no
24              Doyle error here, and the prosecution did not argue that defendant
                Rivas’s invocation of his right to remain silent suggested guilt.
25
                In closing argument, the prosecutor said: “[Counsel for defendant
26              Rivas] also criticized the police for never checking out Mr. Rivas’
                statement to them, but there’s no evidence in front of you that Mr.
27              Rivas ever told the police what he did.” This was not prosecutorial
                use of defendant Rivas’s invocation of his right to remain silent.
28              Instead, it was merely a comment refuting the assertion made by
                                                  9
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 10 of 15


 1                  counsel for defendant Rivas that he had made a statement to police.
 2                  Only speculation supports an argument that the jury actually used
                    defendant Rivas’s invocation of his right to remain silent as
 3                  evidence against him. Therefore, it is not reasonably probable that
                    defendant Rivas would have obtained a more favorable result if the
 4                  evidence had been excluded.
 5   Lodged Doc. 24 at 28-33.

 6              D. Objective Reasonableness Under § 2254(d)

 7          The state appellate court found no deficient performance by defense counsel, postulating

 8   legitimate reasons that counsel may have had for each challenged action. The undersigned is

 9   wary of judges (state or federal) imagining justifications for the acts and omissions of defense

10   counsel in the absences of evidence of counsel’s intent. However, Strickland itself establishes a

11   “strong presumption that counsel exercised acceptable professional judgment in all significant

12   decisions made.” 466 U.S. at 689. On the facts and circumstances of this case, it was entirely

13   reasonable for the state court to follow that presumption and to provide illustrations.

14          Moreover, the state court permissibly found that the ineffective assistance claims

15   independently fail for lack of prejudice. Three trial witnesses identified petitioner as a participant

16   in the attack. One of them, the slashing victim, identified petitioner as his assailant. In the face

17   of this evidence, there is no reasonable likelihood that the jury would have reached a different

18   decision had counsel acted as petitioner now urges. And in the absence of prejudice, the state

19   court was compelled to deny the claims even if there had been deficient performance. See

20   Strickland, 466 U.S. at 689.

21          As to the issue regarding petitioner’s invocation of his right to silence, neither Strickland

22   nor Doyle v. Ohio, 426 U.S. 610 (1976) was unreasonably applied. The state court was quite

23   correct that Doyle limits only the prosecution. Even if defense counsel had not had a

24   presumptively reasonable strategic basis for his question—and here counsel explained that he was

25   trying to get at police failure to follow up on petitioner’s alibi—there can be no ineffective

26   assistance of counsel absent prejudice. Strickland, 466 U.S. at 689. Given the identification of

27   petitioner as the knife-wielding assailant, the state court’s finding of no prejudice cannot be

28
                                                      10
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 11 of 15


 1   disturbed under § 2254(d) standards.4
 2                Even without reference to § 2254, petitioner’s ineffective assistance claims would fail.
 3   None of the alleged attorney errors are sufficient to overcome the presumption of reasonable
 4   strategy that Strickland requires. And in light of the evidence as a whole—especially the victim’s
 5   identification of petitioner as the person who slashed him with the knife—it is not reasonably
 6   probable that there would have been a different result had counsel prevented the jury from
 7   learning about petitioner’s prior conviction, the existence of an anonymous tip, and petitioner’s
 8   invocation of his Miranda rights. All were brief references without prejudicial effect.
 9          II.      Claim Four: Insufficient Evidence
10                   A. Petitioner’s Allegations and Pertinent State Court Record
11                Petitioner contends that his conviction on the aggravated mayhem count is insufficiently
12   supported by the evidence presented to the jury. At trial, a Woodland police detective testified
13   for the prosecution as an expert on criminal street gangs and explained among other things that
14   the type of injury inflicted on Hernandez, leaving an obvious scar, was done as an
15   “advertisement” for the Norteños. The defense gang expert testified that the type of wound
16   inflicted on Hernandez is called a “bitch slash” in prison, where it is typically inflicted on an
17   inmate being held down by other inmates; he had never seen such a wounding outside the prison
18   context. In light of the defense expert testimony, petitioner contends that the evidence as a whole
19   was insufficient to support a mayhem conviction, which requires proof of intent to permanently
20   disable or disfigure.
21   ////
22   ////
23

24   4
       The undersigned notes that the final paragraph of the state court’s analysis might be read to
     suggest that Strickland requires an historical inquiry into whether the particular jury at
25   petitioner’s trial was influenced by alleged attorney error. See Lodged Doc. 24 at 33 (“Only
26   speculation supports an argument that the jury actually used defendant Rivas’s invocation of his
     right to remain silent as evidence against him. . . .”). The Strickland prejudice inquiry is a strictly
27   objective one. See Strickland, 466 U.S. at 695. However even if the state court’s language could
     fairly be construed as reflecting a standard contrary to or unreasonable under Strickland, the claim
28   would fail for lack of prejudice without regard to § 2254(d) standards.
                                                       11
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 12 of 15


 1              B. The Clearly Established Federal Law
 2          Due process requires that each essential element of a criminal offense be proven beyond a
 3   reasonable doubt. United States v. Winship, 397 U.S. 358, 364 (1970). In reviewing the
 4   sufficiency of evidence to support a conviction, the question is “whether, viewing the evidence in
 5   the light most favorable to the prosecution, any rational trier of fact could have found the essential
 6   elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
 7   (1974). If the evidence supports conflicting inferences, the reviewing court must presume “that
 8   the trier of fact resolved any such conflicts in favor of the prosecution,” and the court must “defer
 9   to that resolution.” Id. at 326. “A reviewing court may set aside the jury’s verdict on the ground
10   of insufficient evidence only if no rational trier of fact could have agreed with the jury.” Cavazos
11   v. Smith, 565 U.S. 1, 2 (2011).
12              C. The State Court’s Ruling
13          This claim was exhausted on appeal, and the last reasoned state court decision is the
14   opinion of the Court of Appeals. That opinion is therefore the subject of review under § 2254(d).
15   Ortiz, 704 F.3d at 1034.
16          The appellate court ruled in pertinent part as follows:
17                  Relying on asserted uncertainties and contradictions in the evidence
                    and construing the evidence in a way to favor him, defendant Rivas
18                  contends that the evidence was insufficient to convict him of
                    aggravated mayhem because it showed an opportunistic wounding
19                  of Hernandez rather than a focused slicing of the face with specific
                    intent. However, construing the evidence properly on appeal, we
20                  conclude it established an intentional and permanent disfigurement
                    of Hernandez.
21
                    […]
22
                    The trial court instructed the jury on the elements of aggravated
23                  mayhem:
24                  “To prove that the defendant is guilty of [aggravated mayhem (Pen.
                    Code § 205)], the People must prove that:
25
                    “1. The defendant unlawfully and maliciously disabled or
26                  disfigures someone permanently;
27                  “2. When the defendant acted, he intended to permanently disable
                    or disfigure the other person
28
                                                      12
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 13 of 15


 1                 “AND
 2                 “3. Under the circumstances, the defendant’s act showed extreme
                   indifference to the physical or psychological well-being of the other
 3                 person. (CALCRIM No. 800.)
 4                 In making his argument that the evidence was not sufficient to
                   establish aggravated mayhem, defendant Rivas relies heavily on
 5                 People v. Lee (1990) 220 Cal.App.3d 320, 325, which held:
 6                 “Evidence which shown no more than an ‘indiscriminate attack’ on
                   the body of the victim is insufficient to prove the specific intent to
 7                 cause mayhem under [Penal Code] section 203 [the mayhem
                   statute]. In addition, the specific intent cannot be inferred solely
 8                 from evidence that the injury inflicted constitutes mayhem; instead,
                   there must be other facts and circumstances which give rise to an
 9                 inference of intent to maim rather than attack indiscriminately.
                   (People v. Ferrell [(1990] 218 Cal.App.3d [828,] 835.)” People v.
10                 Lee, supra, 220 Cal.App.3d at p. 325.
11                 Defendant Rivas claims this was nothing more than an
                   indiscriminate attack because (1) his expert testified that “bitch
12                 slash” attacks are unlikely to occur on the streets, (2) such attacks
                   are committed while other gang members restrain the victim, and
13                 (3) this was merely a “swarming, rat-pack assault, with some gang
                   members kicking and punching from one side, while another
14                 attacked with a knife from the other. . . .”
15                 To the contrary, the evidence showed that, even if the other gang
                   members did not hold Hernandez down, they confined him to his
16                 car so that defendant Rivas would have access to him. The
                   distinctive way in which Hernandez was cut is indicative of the
17                 “bitch slash” inflicted by gang members on their victims, so the
                   jury reasonably inferred that defendant Rivas, a gang member
18                 acting with his gang, meant to inflict the specific, disfiguring injury.
                   The defendant Rivas’s expert had only seen that type of attack in
19                 prison and not on the streets goes only to the weight of the
                   evidence, and the jury reasonably concluded that the specific injury
20                 is what defendant Rivas intended to inflict.
21                 Attempting to characterize the assault as an indiscriminate attack on
                   Hernandez is nothing more than an attempt to construe the evidence
22                 in Rivas’s favor. While the gang members certainly swarmed the
                   car and stole the beer, the jury reasonably inferred that the infliction
23                 of injury on Hernandez was a focused attack to intentionally
                   disfigure him.
24
                   The evidence of aggravated mayhem was sufficient to convict
25                 defendant Rivas.
26   Lodged Doc. 24 at 23-25.

27             D. Objective Reasonableness Under § 2254(d)

28          The Court of Appeal did not unreasonably apply the standards announced in Jackson v.
                                                     13
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 14 of 15


 1   Virginia, supra. Indeed, the state appellate court was obliged to draw all permissible inferences
 2   from the evidence in favor of the prosecution. Jackson, 443 U.S. at 319, 326. It was not
 3   unreasonable of the appellate court to characterize petitioner’s argument as one that inverts this
 4   rule. Petitioner disagrees with the jury’s evaluation of the evidence, but this is far from a case in
 5   which “no rational trier of fact could have agreed with the jury.” Cavazos, 565 U.S. at 2.
 6   Particularly in light of the “double dose of deference” to the verdict that is required under the Due
 7   Process Clause and the AEDPA, Boyer v. Belleque, 659 F.3d 957, 964 (9th Cir. 2011), federal
 8   habeas relief is unavailable.
 9                Moreover, to the extent that the state court’s ruling turned on questions of California law,
10   including the construction of the criminal mayhem statute, its decision is unreviewable here. See
11   Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (federal habeas court is bound by state court's
12   interpretation of state law).
13         III.      Claim Five: Sentencing Error
14                   A. Petitioner’s Allegations and Pertinent State Court Record
15                Petitioner was sentenced to consecutive terms for the robbery and mayhem counts.
16   Petitioner contends that this was error, because the two counts were based on the same conduct.
17                   B. The Clearly Established Federal Law
18                The decision to impose consecutive sentences for multiple counts rests with the
19   sentencing judge, and specification of the regime for administering multiple sentences is the
20   prerogative of state legislatures. Oregon v. Ice, 555 U.S. 160, 168 (2009). Errors related to the
21   application of state law do not support federal habeas relief. Lewis v. Jeffers, 497 U.S. 764, 780
22   (1990). A state sentencing error violates a defendant’s federal constitutional rights, and supports
23   habeas relief, only where the error is “so arbitrary or capricious as to constitute an independent
24   due process violation.” Richmond v. Lewis, 506 U.S. 40, 50 (1992).
25                   C. The State Court’s Ruling
26                This claim was exhausted on appeal. The state court affirmed the sentence, resting its
27   decision exclusively on application of California Penal Code section 654. Lodged Doc. 24 at 33-
28   35.
                                                           14
     Case 2:16-cv-02904-KJM-AC Document 21 Filed 03/16/21 Page 15 of 15


 1                D. Objective Unreasonableness Under § 2254(d)
 2             The Ninth Circuit has specifically held that habeas relief is unavailable for an alleged
 3   violation of Cal. Penal Code § 654. Watts v. Bonneville, 879 F.2d 685, 687 (9th Cir. 1989). The
 4   Ninth Circuit has also held more generally that “the decision whether to impose sentences
 5   concurrently or consecutively is a matter of state criminal procedure and is not within the purview
 6   of federal habeas corpus.” Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994).
 7   Petitioner concedes as much. See ECF No. 18 (traverse) at 42 (acknowledging that propriety of
 8   the sentence “is a matter not reachable on a writ under 28 U.S.C. § 2254.”).
 9             Accordingly, this claim must be denied.
10                                               CONCLUSION
11             For all the reasons explained above, the state courts’ denial of petitioner’s claims was not
12   objectively unreasonable within the meaning of 28 U.S.C. § 2254(d). Even without reference to
13   AEDPA standards, petitioner has not established any violation of his constitutional rights.
14   Accordingly, IT IS HEREBY RECOMMENDED that the petition for writ of habeas corpus be
15   denied.
16             These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. §636(b)(l). Within twenty-one days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,
21   he shall also address whether a certificate of appealability should issue and, if so, why and as to
22   which issues. See 28 U.S.C. § 2253(c)(2). Any reply to the objections shall be served and filed
23   within fourteen days after service of the objections. The parties are advised that failure to file
24   objections within the specified time may waive the right to appeal the District Court’s order.
25   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
26   DATED: March 15, 2021
27

28
                                                         15
